Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
CLAIM INTERPRETATION

The presence of claim limitations that are preceded by the phrases “wherein” often raises a question as to the limiting effect of the claim limitations (see MPEP §2111.04).  The Examiner has interpreted the limitations following the phrase “wherein” as positively being claimed (i.e. the claim limitations are required and/or the claim limitations following the “wherein clause” limits the structure).  
Election/Restrictions
Applicant’s election without traverse of Species II and Sub-species A (shown in Figures 2-7) in the reply filed on November 16, 2021 is acknowledged.  Applicant has stated that claims 1-20 read on either the Species of sub-Species.  The Examiner agrees that claims 1-8 and 10-20 read on the elected species and/or sub-species.  Claim 9 reads on the non-elected sub-species B, shown in Figure 8 since claim 9 recites the driving gear disposed in the driven gear, which is represented by this sub-
This restriction is made Final.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: PUMP ASSEMBLY WITH PUMP CHAMBERS LOCATED RADIALLY RELATIVE TO ONE ANOTHER.
Claim Objections
Claim 11 is objected to under 37 CFR 1.75(i) as being in improper form because the claims set forth either a plurality of elements or steps where each element or step of the claim should be separated by a line indentation.  See MPEP § 608.01(i) and § 608.01(m).  Placing a combination of elements in the same line indentation is confusing on if the applicant wants to positively recite all of the elements presented or if the lack of an indentation is intended for the other elements to be considered as an environment that is non-limiting.  Please place separate elements in a separate line indentation (this was done for independent claims 1 and 16, but indentations are not present on independent claim 11).  The Examiner has construed all elements as being positively recited for the means of examination. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-7, 10-12, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HASSLER (U.S. Patent 2,185,338).  The Examiner would like to note that Marked up Figure 1 of HASSLER is provided below in the rejection, where there are multiple interpretations of HASSLER based on the changes that are made to the claims (for example, the third shaft in claim 5 is different from the third shaft in claim 10).  In the rejection below if it states “Marked up Figure 1 of HASSLER” than the claim limitations are rejected by all interpretations of the Marked up Figure 1 of HASSLER, and where a specific interpretation applies the rejection would note what interpretation to refer to.  
Regarding claim 1, HASSLER discloses:  a pump assembly (see Figures 1 and 2) comprising: 
at least one casing (10, 11,  28, 29, 31, 32, 43) having a first pump chamber (15) defining a first flow path and at least a second pump chamber (13) defining a second flow path (see Figure 1, which shows the inlet (45) that feeds the first and second pump chambers where the first flow path is defined as fluid from (45) enters into the first pump chamber and exits (see the arrows in Figure 1 that shows the first fluid flow path thru (15)).  The second flow path starts at inlet (45) that is fed into the second pump chamber (13) and flows out via (19) (see Figure 1 and the arrows of flow that show the second flow path); 
a first pump stage (the first pump stage is in the first pump chamber (15)) including a first shaft (see Figures 1 and 2, and Marked up Figure 1 of HASSLER) mounted to the casing for rotation about a rotation axis (see Marked up Figure 1 of HASSLER), a first pair of intermeshing gears disposed in the first flow path of the first pump chamber (see Marked up Figure 1 of HASSLER), the first pair of intermeshing gears interfacing each other in operative engagement (see Figure 1), one intermeshing gear of the first pump stage mounted on the first shaft (see Marked up Figure 1 of HASSLER); 
at least a second pump stage including a second shaft mounted to the casing for rotation about a rotation axis different than the rotation axis of the first shaft (see Marked up Figure 1 of HASSLER), a second pair of intermeshing gears (see Marked up Figure 1 of HASSLER) disposed in the second flow path of the at least second pump chamber (see Marked up Figure 1 of HASSLER), the second pair of intermeshing gears interfacing each other in operative engagement (see Figure 1 of HASSLER), one intermeshing gear of the second pump stage mounted on the second shaft (see Marked up Figure 1 of HASSLER); and 
a transmission (37, 36, 33, 34 35, 36, 37, 39, 40, 41) drivingly engaging the first shaft to the second shaft (see Figures 1 and 2, where in Figure 1 in hidden lines is shown the gears that interface with one another so that the transmission drivingly engages the first and second shaft via gears (41) on the first shaft and (33, 34, 35) on the second shaft.  Figure 2 shows the gears and connectivity, see also Page 1, Column 2, line 39 to Page 2, Column 1, line 31). 
Regarding claim 2, HASSLER discloses:  the first shaft is parallel to the second shaft (see Figures 1 and 2). 
Regarding claim 3, HASSLER discloses:  the first flow path and the second flow path extend from distinct fluid inlet ports (see Marked up Figure 1 of HASSLER (interpretation #1)) to a common fluid outlet port of the pump assembly (see Marked up Figure 1 of HASSLER (interpretation #1)). 

    PNG
    media_image1.png
    478
    604
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    487
    604
    media_image2.png
    Greyscale

Regarding claim 4, HASSLER discloses:  the first flow path and the second flow path extend from distinct fluid inlet ports (see Marked up Figure 1 of HASSLER (interpretation #2)) to distinct fluid outlet ports of the pump assembly (see Marked up Figure 1 of HASSLER (interpretation #2)). 
Regarding claim 5, HASSLER discloses:  the first pump stage includes a third shaft of the pump assembly (see Marked up Figure 1 of HASSLER), the third shaft rotatably mounted to the casing (see Figures 1 and 2), the other intermeshing gear of the first pump stage mounted on the third shaft (see Marked up Figure 1 of HASSLER). 
Regarding claim 6, HASSLER discloses:  the second pump stage includes a fourth shaft of the pump assembly (see Marked up Figure 1 of HASSLER), the fourth shaft rotatably mounted to the casing (see Figures 1 and 2), the other intermeshing gear of the second pump stage mounted on the fourth shaft (see Marked up Figure 1 of HASSLER). 
Regarding claim 7, HASSLER discloses:  the first shaft is a drive shaft of the pump assembly (see Marked up Figure 1 of HASSLER, where the first shaft is connected to the drive gear) and the second shaft is a driven shaft of the pump assembly (see Marked up Figure 1 of HASSLER, where the second shaft is considered as a driven shaft of the pump assembly, since the drive shaft is attached to the fourth shaft via (36) to (35) to (34), and then (34) drives the driven shaft via (33)), the drive shaft configured to receive workload from a power source external to the pump assembly (see Figure 2, where the workload is transmitted via (37)), the workload received on the drive shaft shared between the first and second pump stages via the transmission (see Figure 2, Page 1, Column 2, line 39 to Page 2, Column 1, line 31). 
Regarding claim 10, HASSLER discloses:  the casing has a third pump chamber (12) defining a third flow path (see Marked up Figure 1 of HASSLER, which shows the inlet (45) that feeds the third pump chamber where the third flow path is defined as fluid from (45) enters into the third pump chamber and exits (see the arrows in Figure 1 that shows the third fluid flow path thru (12))) and the transmission is a first transmission, the pump assembly comprising a third pump stage including a third shaft (see Marked up Figure 1 of HASSLER (interpretation #3)) mounted to the casing for rotation about a rotation axis different than the rotation axes of the first and second shafts (see Marked up Figure 1 of HASSLER (interpretation #3)), a third pair of intermeshing gears disposed in the third flow path of the third pump chamber (see Marked up Figure 1 of HASSLER (interpretation #3)), the third pair of intermeshing gears interfacing each other for joint rotation (see Marked up Figure 1 of HASSLER (interpretation #3)), one intermeshing gear of the third pump stage mounted on the third shaft (see Marked up Figure 1 of HASSLER (interpretation #3)), a second transmission (39, 36, 35, 34, 33) drivingly engaging the third shaft to the second shaft (the second transmission that drivingly engages the third shaft to the second shaft is via (39) to (36) to (35) to (34) to (33), see Marked up Figure 1 of HASSLER (interpretation #3) and Figure 2, Page 1, Column 2, line 39 to Page 2, Column 1, line 31), such that the second pump stage and the third pump stage are operatively engaged to each other via the second transmission (see Marked up Figure 1 of HASSLER (interpretation #3) and Figure 2, Page 1, Column 2, line 39 to Page 2, Column 1, line 31.  The Examiner would like to note that the claim is interpreted broadly, where there is no specific connections or elements that are distinctly claimed (i.e. a gear directly connected to the third shaft engages with a gear directly connected to the second shaft to transfer torque between the second and third shafts)). 

    PNG
    media_image3.png
    478
    725
    media_image3.png
    Greyscale

Regarding claim 11, HASSLER discloses:  a pump assembly for an aircraft engine (“for an aircraft engine” is considered as intended use, where the pump assembly of HASSLER is capable of being used for an aircraft engine and therefore meets the claimed limitation), comprising a casing (10, 11,  28, 29, 31, 32, 43) enclosing at least a first and a second pump stages (15, 13) (see Figures 1 and 2), the at least first and second pump stages including respective pairs of intermeshing rotating components (see Marked up Figure 1 of HASSLER (interpretation #4)) disposed in respective pump chambers of the casing (see Marked up Figure 1 of HASSLER (interpretation #4)), the pairs of rotating components mounted for rotation relative to the casing via at least one shaft of the first pump stage (see Marked up Figure 1 of HASSLER (interpretation #4)) and at least one shaft of the second pump stage (see Marked up Figure 1 of HASSLER (interpretation #4)), a transmission (37, 36, 33, 34 35, 36, 37, 39, 40, 41) drivingly engaging the pairs of rotating components of the first and second pump stages by coupling to the at least one shaft of the first pump stage and the at least one shaft of the second pump stage (see Figures 1 and 2, where in Figure 1 in hidden lines is shown the gears that interface with one another so that the transmission drivingly engages the first and second pairs of rotating components that are coupled to at least one shaft of the first and second pump stages via the gears, specifically (41) on the at least one shaft in the first pump stage and (34, 35) on the at least one shaft of the second pump stage.  Figure 2 shows the gears and connectivity, see also Page 1, Column 2, line 39 to Page 2, Column 1, line 31). 
Regarding claim 12, HASSLER discloses:  the rotating components of the first pump stage are mounted on respective shafts rotatably mounted to the casing (see Marked up Figure 1 of HASSLER (interpretation #4) and Figure 2, Page 1, Column 2, line 39 to Page 2, Column 1, line 31), the rotating components intermeshing each other for causing fluid displacement during rotation from an inlet port (see Marked up Figure 1 of HASSLER (interpretation #4)) to an outlet port (see Marked up Figure 1 of HASSLER (interpretation #4)) in fluid communication with the pump chamber of the first pump stage (see Marked up Figure 1 of HASSLER (interpretation #4)). 
Regarding claim 15, HASSLER discloses:  the transmission includes a plurality of transmission gears (see Figure 2, Page 1, Column 2, line 39 to Page 2, Column 1, line 31), at least one of the plurality of gears mounted on each one of the first and second shafts (see Marked up Figure 1 of HASSLER (interpretation #4), where the gears are shown with hidden lines, see also Figure 2 and Page 1, Column 2, line 39 to Page 2, Column 1, line 31).
 

    PNG
    media_image4.png
    479
    725
    media_image4.png
    Greyscale

Claims 1, 2, 4-6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KIM (U.S. Patent Publication US 2005/0185043 A1).
Regarding claim 1, KIM discloses:  a pump assembly (see Figures 7, 8C, 8D, 9B, and 9C) comprising: 
at least one casing (see Figures 7, 8C, 8D, 9B, 9C, and 10, which shows a casing that is enclosing the different pump chambers and the entire apparatus) having a first pump chamber (see Figures 2, 7, 8C, 8D, 9B, and 9C, where the first pump chamber is defined in (201), and in Figure 2 the pump chamber is shown) defining a first flow path (see Figures 2, 7, 8C, 8D, 9B, and 9C, which shows the relative locations of the first and second pump chambers and Figures 11-15, which shows the first and second pump chambers and the first and second fluid paths in the system, where each pump (201, 202,203) have separate fluid paths that flow thru the individual pump chambers (see Figure 2, which shows the flow thru the pump chamber where each pump is designed the same, but has a different flow paths due to the connections with the system as shown in Figures 11-15))and at least a second pump chamber (see Figures 2, 7, 8C, 8D, 9B, and 9C, where the first pump chamber is defined as either (202) or (203), and in Figure 2 the pump chamber is shown) defining a second flow path (see Figures 2, 7, 8C, 8D, 9B, and 9C, which shows the relative locations of the first and second pump chambers and Figures 11-15, which shows the first and second pump chambers and the first and second fluid paths in the system, where each pump (201, 202,203) have separate fluid paths that flow thru the individual pump chambers (see Figure 2, which shows the flow thru the pump chamber where each pump is designed the same, but has a different flow paths due to the connections with the system as shown in Figures 11-15)); 
a first pump stage (201) including a first shaft (see Figures 2, 7, 8C, 8D, 9B, and 9C, which shows a first shaft for the first pump stage) mounted to the casing for rotation about a rotation axis (see Figures 7, 8C, 8D, 9B, and 9C, which shows the shafts mounted to the casing for rotation about a rotation axis), a first pair of intermeshing gears disposed in the first flow path of the first pump chamber (see Figure 2, which shows a first pair of intermeshing gears disposed in the first flow path, see also Figures 11-15, which shows the first flow path to and from (201)), the first pair of intermeshing gears interfacing each other in operative engagement (see Figure 2), one intermeshing gear of the first pump stage mounted on the first shaft (see Figures 2, 7, 8C, 8D, 9B, and 9C); 
at least a second pump stage (202, 203) (see Figures 7, 8C, 8D, 9B, and 9C, it is noted that the second pump stage and second pump chamber is defined by (202) in Figures 7, 8D, and 9C, and the second pump stage and second pump chamber in Figures 8C and 9B is defined by (203)) including a second shaft mounted to the casing for rotation about a rotation axis different than the rotation axis of the first shaft (see Figures 2, 7, 8C, 8D, 9B, and 9C), a second pair of intermeshing gears disposed in the second flow path of the at least second pump chamber (see Figures 2, 7, 8C, 8D, 9B, and 9C), the second pair of intermeshing gears interfacing each other in operative engagement (see Figure 2), one intermeshing gear of the second pump stage mounted on the second shaft (see Figures 2, 7, 8C, 8D, 9B, and 9C, where there is a second shaft that is mounted to one intermeshing gear of the second pump stage); and 
a transmission (500) drivingly engaging the first shaft to the second shaft (see Figures 7, 8C, 8D, 9B, and 9C, ¶0035, ¶0048, which discloses that the first and second shafts are connected to a gears that are part of the transmission that drivingly engage with the first and second shafts). 
Regarding claim 2, KIM discloses:  the first shaft is parallel to the second shaft (see Figures 7, 8C, 8D, 9B, and 9C). 
Regarding claim 4, KIM discloses:  the first flow path and the second flow path extend from distinct fluid inlet ports to distinct fluid outlet ports of the pump assembly (see Figures 11-15, which shows the first and second flow paths extending from distinct fluid inlet ports to distinct fluid outlet ports of the pump). 
Regarding claim 5, KIM discloses:  the first pump stage includes a third shaft of the pump assembly, the third shaft rotatably mounted to the casing, the other intermeshing gear of the first pump stage mounted on the third shaft (see Figures 2, 7, 8C, 8D, 9B, and 9C, which shows that the first pump stage’s other intermeshing gear in (201) is mounted to a third shaft). 
Regarding claim 6, KIM discloses:  the second pump stage includes a fourth shaft of the pump assembly (see Figures 2, 7, 8C, 8D, 9B, and 9C, where the second intermeshing gear in Figure 2 shows the fourth shaft), the fourth shaft rotatably mounted to the casing (see Figures 7, 8C, 8D, 9B, and 9C), the other intermeshing gear of the second pump stage mounted on the fourth shaft (see Figure 2). 
Regarding claim 8, KIM discloses:  the transmission includes transmission gears (see Figures 7, 8C, 8D, 9B, and 9C) mounted to respective ones of the first and second shaft (see Figures 2, 7, 8C, 8D, 9B, and 9C) and drivingly engaged to each other to transmit torque from the first shaft to the second shafts (see Figures 7, 8C, 8D, 9B, and 9C, ¶0035, ¶0048). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over KIM in view of WILSON (U.S. Patent Publication US 2019/0170294 A1).
Regarding claim 11, KIM discloses:  a pump assembly (see Figures 7, 8C, 8D, 9B, 9C, and 11-15) for an aircraft engine (KIM discloses that the pump assembly is for an image forming apparatus, however, it is obvious to use the pump assembly for an aircraft engine), comprising a casing enclosing at least a first and a second pump stages (see Figures 2, 7, 8C, 8D, 9B, 9C, and 10, which shows different casings that collectively are considered a casing that enclosed at least a first and a second pump stage, it is also shown in Figure 10 that the system is enclosable in a casing), the at least first and second pump stages (201, 202, 203) including respective pairs of intermeshing rotating components (see Figure 2) disposed in respective pump chambers of the casing (see Figures 2, 7, 8C, 8D, 9B, and 9C), the pairs of rotating components mounted for rotation relative to the casing via at least one shaft of the first pump stage and at least one shaft of the second pump stage (see Figures 2, 7, 8C, 8D, 9B, and 9C, which shows different shafts including at least one shaft connected to the first pump stage (201) and at least one shaft of the second pump stage (202, 203), it is noted that the second pump stage and second pump chamber is defined by (202) in Figures 7, 8D, and 9C, and the second pump stage and second pump chamber in Figures 8C and 9B is defined by (203)), a transmission (500) drivingly engaging the pairs of rotating components of the first and second pump stages by coupling to the at least one shaft of the first pump stage and the at least one shaft of the second pump stage (see Figures 7, 8C, 8D, 9B, and 9C, ¶0035, ¶0048). 
KIM fails to disclose that the pump assembly is for an aircraft engine (since it is discloses to be used for an image forming apparatus).
WILSON teaches using multiple pumps (102, 106) connected together for use in an aircraft (¶0088-¶0089).
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have used the pump assembly in KIM in an aircraft, in order to provide a compact pumping system that allows for multiple pumps with different output to be connected to a single torque input.
Regarding claim 12, KIM discloses:  the rotating components of the first pump stage are mounted on respective shafts rotatably mounted to the casing (see Figures 2, 7, 8C, 8D, 9B, and 9C), the rotating components intermeshing each other for causing fluid displacement during rotation from an inlet port to an outlet port in fluid communication with the pump chamber of the first pump stage (see Figures 2, 7, 8C, 8D, 9B, 9C, and 11-15, which discloses an inlet port and an outlet port in fluid communication with the pump chamber of the first pump stage (201)). 
Regarding claim 13, KIM discloses:  at least a third pump stage (202) (see Figures 8C and 9B, where the third pump stage is formed in (202) in Figures 8C and 9B) disposed axially with respect to the first pump stage (see Figures 8C and 9B), the third pump stage including another pair of intermeshing rotating components (see Figures 2, 8C, and 9B, where the third pump stage is similarly designed to the other pump stages including another pair of intermeshing rotating components), a first one of the rotating components of the third pump stage mounted on the at least one shaft of the first pump stage such that the first one of the rotating components of the third pump stage has a same rotation axis than a rotation axis of a first one of the rotating components of the first pump stage (see Figures 8C and 9B). 

Regarding claim 14, KIM discloses:  the first pump stage is different from the second pump stage with different fluids being circulated in the first pump stage with a first inlet port and a first outlet port (see Figures 2, 7, 8C, 8D, 9B, 9C, and 11-15), as well as, a second pump stage the is used to circulate a different fluid from a second inlet port to a second outlet port that is different from the first outlet port (see Figures 2, 7, 8C, 8D, 9B, 9C, and 11-15), however, KIM fails to disclose the first pump stage is a pressure pump stage and the second pump stage is a scavenge pump stage, the pressure pump stage operated to circulate fluid to a component of the aircraft engine, the scavenge pump stage operated to circulate fluid from a second inlet port of the pump assembly, the second inlet port receiving fluid from the component of the aircraft engine, the scavenge pump stage discharging fluid to a second outlet port of the pump assembly different than the first outlet port. 
Regarding claim 14, WILSON teaches:  the first pump stage is a pressure pump stage (201) and the second pump stage (106) is a scavenge pump stage (see Figure 2, ¶0036), the pressure pump stage operated to circulate fluid from a first inlet port to a first outlet port of the pump assembly to a component of the aircraft engine (see Figure 2, where the pressure pump stage (201) supplies lubricant to components (114) via (112, 115)), the scavenge pump stage operated to circulate fluid from a second inlet port of the pump assembly (see Figure 2, where the second inlet port is from the sumps (116)), the second inlet port receiving fluid from the component of the aircraft engine (see Figure 2, ¶0004), the scavenge pump stage discharging fluid to a second outlet port of the pump assembly different than the first outlet port (see Figure 2).
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the first pump stage is a pressure pump stage and the second pump stage is a scavenge pump stage, the pressure pump stage operated to circulate fluid to a component of the aircraft engine, the scavenge pump stage operated to circulate fluid from a second inlet port of the pump assembly, the second inlet port receiving fluid from the component of the aircraft engine, the scavenge pump stage discharging fluid to a second outlet port of the pump assembly different than the first outlet port in the modified pump assembly of the aircraft system of KIM/WILSON, in order to provide the necessary lubrication to the components of the aircraft.
Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over KIM (U.S. Patent Publication US 2005/0185043 A1).
Regarding claim 16, KIM discloses:  a gear pump assembly (see Figures 7, 8C, 8D, 9B, and 9C) comprising: 
a housing (see Figures 7, 8C, 8D, 9B, and 9C, which shows a housing) defining a first pump chamber (see Figures 2, 7, 8C, 8D, 9B, and 9C, where the first pump chamber is defined in (201), and in Figure 2 the pump chamber is shown) and at least a second pump chamber (see Figures 2, 7, 8C, 8D, 9B, and 9C, where the first pump chamber is defined as either (202) or (203), and in Figure 2 the pump chamber is shown), the first and second pump chambers forming respective first and second fluid paths (see Figures 2, 7, 8C, 8D, 9B, and 9C, which shows the relative locations of the first and second pump chambers and Figures 11-15, which shows the first and second pump chambers and the first and second fluid paths in the system, where each pump (201, 202,203) have separate fluid paths that flow thru the individual pump chambers (see Figure 2, which shows the flow thru the pump chamber where each pump is designed the same, but has a different flow paths due to the connections with the system as shown in Figures 11-15)); 
a first pump stage including a first pair of intermeshing gears in fluid-structure interaction with the first fluid path (see Figure 2 which shows a first pair of intermeshing gears, and see Figures 2, 7, 8C, 8D, 9B, 9C, and 11-15 which shows the location of the first pump stage and the first fluid path is shown in Figures 11-15 that is going to and from (201)) and mounted into the first pump chamber for rotation about respective rotation axes via a first shaft and a second shaft mounted to the housing (see Figures 2, 7, 8C, 8D, 9B, and 9C, which shows that there is a first and second shaft for the first pump chamber); 
at least a second pump stage including a second pair of intermeshing gears in fluid-structure interaction with the second fluid path (see Figure 2 which shows a second pair of intermeshing gears for (202,203), and see Figures 2, 7, 8C, 8D, 9B, 9C, and 11-15 which shows the location of the second pump stage and the second fluid path is shown in Figures 11-15 that is going to and from (202, 203), it is noted that the second pump stage and second pump chamber is defined by (202) in Figures 7, 8D, and 9C, and the second pump stage and second pump chamber in Figures 8C and 9B is defined by (203)) and mounted into the second pump chamber for rotation about respective rotation axes via a third and a fourth shafts mounted to the housing (see Figures 2, 7, 8C, 8D, 9B, and 9C, which shows that there is a third and fourth shafts for the second pump chamber (202, 203)), the rotation axes of the first and the second pair of intermeshing gears radially spaced apart with respect to each other (see Figures 7, 8C, 8D, 9B, and 9C, it is noted that the second pump stage and second pump chamber is defined by (202) in Figures 7, 8D, and 9C, and the second pump stage and second pump chamber in Figures 8C and 9B is defined by (203)); 
a transmission (500) drivingly engaging one of the first and second shafts to one of the third and fourth shafts (see Figures 7, 8C, 8D, 9B, and 9C, ¶0035, ¶0048, which discloses that one of the first and second shafts are connected to a gear, where that gear is connected to one of the third and fourth shafts via the gears in (500)), and 
a power input gear (the power input gear is the gear that is in (500) that is connected to (101) which connects to the motor (100)), the power input gear operatively engageable to a power source (100) (see Figures 7, 8C, 8D, 9B, and 9C) to transmit torque to the first pump stage and at least the second pump stage ((see Figures 7, 8C, 8D, 9B, and 9C, ¶0035, ¶0048).
KIM fails to specifically disclose in the embodiments shown in Figures 7, 8C, 8D, 9B, and 9C that the power input gear is mounted on one of the first, second, third, and fourth shafts.
KIM does disclose that the first pumping stage (201) may be connected directly to the first rotational shaft of the motor (101) (see ¶0035, Figure 1).
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the power input gear is mounted on one of the first, second, third, and fourth shafts in the gear pump assembly of KIM, in order to directly drive one of the pump stages, which reduces components due to not having to have additional gears to connect to the pump that is directly driven.
Regarding claim 17, KIM discloses:  the housing defines a third pump chamber (see Figures 8C, 8D, 9B, and 9C, where the third pump chamber is formed in (202) in Figures 8C and 9B, in (203) in Figures 8D and 9C, and also (204) in Figures 9B and 9C)   forming a third fluid path (see Figures 11-15, which shows the different fluid paths, as well as, Figure 2, which shows the configuration of the gear pumps, where each gear pump has their own inlet and outlet), the gear pump assembly further comprising a third pump stage (202, 203, 204) including a third pair of intermeshing gears in fluid-structure interaction with the third fluid path and mounted into the third pump chamber for rotation about respective rotation axes (see Figure 2, which shows the configuration of the intermeshing gear pumps, in addition see Figures 7, 8C, 8D, 9B, and 9C, that shows the rotational axis for the third gear pump). 
Regarding claim 18, KIM discloses:  the rotation axes of the third pair of intermeshing gears are coaxial with the rotations axes of the first pair of intermeshing gears (see Figures 8C and 9B). 
Regarding claim 19, KIM discloses:  the transmission includes toothed gears drivingly engaged to each other to transmit torque from one of the first and second shafts to one of the third and fourth shafts (see Figures 7, 8C, 8D, 9B, and 9C, ¶0035, ¶0048, which discusses the connection via toothed gears in the transmission (500)). 
Regarding claim 20, KIM discloses:  one of the toothed gear and the power input gear are both mounted on one of the first, second, third and fourth shafts (see discussion of the rejection of claim 16, where KIM embodiment combined with the embodiments of Figures 7, 8C, 8D, 9B, and 9C, results in one of the pump stages (201) as discussed in ¶0035, where this would obviously have the power input gear mounted to it in order to transfer the torque and rotate the other pump stages). 
Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
ACHTELIK (U.S. Patent 8,342,829 B2) discloses three-stage screw compressor located in radial positions relative to one another (see Figure 1) that are connected together to an input gear (95) that rotates each of the three-stage pump chambers due to the connection via the gears (65, 75, 85).
WEISS (U.S. Patent Publication US 2006/0257267 A1) discloses a pump system that includes radially located pumping chambers (see Figures 11, 12, and 14), as well as axially located pumping chambers (see Figures 1, 2, 9, and 13).
ZOLL (U.S. Patent 2,575,154) discloses a rotary pump with multiple radial pumping chambers (see Figure 4) connected by gears (see Figures 2 and 3).
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965. The examiner can normally be reached M-Th, 5:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY DAVIS/
Primary Examiner
Art Unit 3746